Citation Nr: 0510163	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-37 484	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous condition 
claimed as depression.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision, the RO denied service connection for major 
depressive disorder and schizoaffective disorder.  The 
veteran perfected an appeal, specifically referencing the 
major depressive disorder.

The Board notes that in the veteran's January 2003 VA Form 9, 
the veteran indicated that he was only seeking compensation 
for post traumatic stress disorder (PTSD).  As the record 
reveals that such a claim has not been developed or decided 
by the RO, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's December 2003 statement, received prior to the 
promulgation of a decision on the appeal by the Board, 
constitutes a withdrawal of the veteran's appeal on the issue 
of entitlement to service connection for a nervous condition, 
claimed as depression. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2002 decision the RO denied service connection 
for a major depressive disorder and schizoaffective disorder.  
The veteran appealed the denial of service connection for a 
major depressive disorder.  In a December 2003 statement of 
the case RO subsequently denied service connection for a 
nervous condition.  The veteran then filed a substantive 
appeal (VA Form 9) in December 2003 stating:

The VA decision is incorrect because I am seeking
compensation for (PTSD) Post Traumatic [Stress]
Disorder.  [I'm] not seeking compensation for a 
nervous
condition . . .  

It is clear from the veteran's statement, that it is his 
intent to withdraw his pending appeal of the denial of 
service connection for a nervous condition, claimed as 
depression.  See Hanson v. Brown, 9 Vet. App. 29 (1996) (the 
issue of whether a claim has been withdrawn is a question of 
fact); see also Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the 
veteran expressly indicates that adjudication of a particular 
issue should cease, neither the RO nor the Board has 
authority to proceed on that issue).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  

This dismissal does not in any way impact the veteran's newly 
submitted claim for service connection for PTSD, which was 
referred to the RO for appropriate action in the Introduction 
section of this decision.




ORDER

The appeal is dismissed.



                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


